                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

  ERIC DANE MITCHELL,

                 Plaintiff,

         v.                                                     Case No. 18-cv-566-JPG-RJD

  SHAWNEE MEDICAL STAFF and CAROLE
  AGUILAR,

                 Defendants.
                                                                      consolidated with
  ERIC DANE MITCHELL,

                 Plaintiff,

         v.                                                    Case No. 18-cv-1026-JPG-RJD

  WEXFORD CORPORATION, CARROL AGULIER,
  ALFONSO DAVID, and R. BAINAIVERE,

                 Defendants.

                                 MEMORANDUM AND ORDER

       This matter comes before the Court for case management purposes. On April 25, 2019,

Magistrate Judge Reona J. Daly noted that the allegations against defendant Carole Aguilar (also

spelled Carrol Agulier) that form the basis of Mitchell v. Wexford Corporation, No. 18-cv-1026-

JPG-RJD, are substantially related to the allegations against her in the lead case, Mitchell v.

Shawnee Medical Staff, No. 18-cv-566-JPG-RJD. Magistrate Judge Daly ordered plaintiff Eric

Dane Mitchell to show cause why the consolidated case against Aguilar, No. 18-cv-1026-JPG-RJD,

should not be dismissed as duplicative of the claim in the lead case. Mitchell has not responded to

the order to show cause.

       The Court has further reviewed the claims against Aguilar in the two cases and finds they
arise out of the same set of facts and assert the same legal wrong. They are, in fact, duplicate

claims. The Court may dismiss a complaint if it duplicates another federal case involving

substantially the same claims, parties and available relief. McReynolds v. Merrill Lynch & Co.,

Inc., 694 F.3d 873, 888-89 (7th Cir. 2012). As that is the case here, the Court DISMISSES

without prejudice the claims against Aguilar in one of the cases. However, the Court chooses to

dismiss the claims against her in the lead case, Mitchell v. Shawnee Medical Staff, No. 18-cv-566-

JPG-RJD, where she is the only remaining defendant, and to keep the identical claim against her in

Mitchell v. Wexford Corporation, No. 18-cv-1026-JPG-RJD, where she is joined with codefendants

involved in the same alleged wrong.

       In light of the fact that the claim against Aguilar was the only remaining claim in Mitchell v.

Shawnee Medical Staff, No. 18-cv-566-JPG-RJD, the Court ORDERS that the cases are no longer

consolidated and DIRECTS the Court to enter judgment of dismissal without prejudice of the claim

against Aguilar in Mitchell v. Shawnee Medical Staff, No. 18-cv-566-JPG-RJD, only. The Court

further DIRECTS the Clerk of Court (1) to file this order on the dockets of both cases, (2) to update

the docket sheet in both cases to reflect the address most recently provided by Mitchell in either

case and (3) to refile in the continuing case the motions pending in the terminated case (Docs. 47 &

49) using their original filing dates. All future filings shall be only in Mitchell v. Wexford

Corporation, No. 18-cv-1026-JPG-RJD. The parties may use in the continuing case all discovery

conducted in Mitchell v. Shawnee Medical Staff, No. 18-cv-566-JPG-RJD. Magistrate Judge Daly

will enter a scheduling and discovery order in the continuing case.

IT IS SO ORDERED.
DATED: July 2, 2019
                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE
                                                    2
